           Case 5:18-cv-01725-EJD Document 139 Filed 08/10/20 Page 1 of 4


1    Orin Snyder (pro hac vice)                         Joshua S. Lipshutz (SBN 242557)
       osnyder@gibsondunn.com                             jlipshutz@gibsondunn.com
2    GIBSON, DUNN & CRUTCHER LLP                        GIBSON, DUNN & CRUTCHER LLP
     200 Park Avenue                                    1050 Connecticut Avenue, N.W.
3    New York, NY 10166-0193                            Washington, D.C. 20036
     Telephone: 212.351.4000                            Tel: 202.955.8217
4    Facsimile: 212.351.4035                            Fax: 202.530.9614
5    Brian M. Lutz (SBN 255976)                         Paul J. Collins (SBN 187709)
       blutz@gibsondunn.com                               pcollins@gibsondunn.com
6    GIBSON, DUNN & CRUTCHER LLP                        GIBSON, DUNN & CRUTCHER LLP
     555 Mission Street, Suite 3000                     1881 Page Mill Road
7    San Francisco, CA 94105-0921                       Palo Alto, CA 94304-1211
     Telephone: 415.393.8200                            Telephone: 650.849.5300
8    Facsimile: 415.393.8306                            Facsimile: 650.849.5333
9    Attorneys for Defendants Facebook, Inc.,
     Mark E. Zuckerberg, Sheryl K. Sandberg, and
10   David M. Wehner
11                                  UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                                  )
     In re FACEBOOK, INC. SECURITIES                )    CASE NO. 5:18-CV-01725-EJD
14   LITIGATION                                     )
                                                    )    STIPULATED REQUEST AND
15                                                  )    [PROPOSED] ORDER TO CONTINUE
     This Document Relates To:                      )    CASE MANAGEMENT CONFERENCE
16                                                  )    AND CHANGE TIME TO FILE JOINT
            ALL ACTIONS.                            )    CASE MANAGEMENT STATEMENT
17                                                  )    PURSUANT TO CIVIL LOCAL RULE 6-2
                                                    )
18                                                  )
                                                    )
19                                                  )
                                                    )
20

21

22          Pursuant to Local Rule 6-2, Lead Plaintiffs Amalgamated Bank, as Trustee for the LV

23   LargeCap 1000 Growth Index Fund, LongView Quantitative LargeCap Fund, and LongView Quant

24   LargeCap Equity VEBA Fund, and Public Employees’ Retirement System of Mississippi

25   (collectively, “Plaintiffs”) and Defendants Facebook, Inc., Mark E. Zuckerberg, David M. Wehner,

26   and Sheryl K. Sandberg (“Defendants”), by and through their undersigned counsel, hereby stipulate

27   and agree to the following:

28

     STIPULATED REQUEST AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE AND
     CHANGE TIME TO FILE JOINT CASE MANAGEMENT STATEMENT
     NO. 5:18-CV-01725-EJD
           Case 5:18-cv-01725-EJD Document 139 Filed 08/10/20 Page 2 of 4


1           WHEREAS, on July 8, 2020, the Court set a Case Management Conference for August 27,
2    2020 and ordered the Joint Case Management Statement due August 17, 2020 (ECF No. 135);
3           WHEREAS, on August 7, 2020, the Court issued an order granting Defendants’ motion to
4    dismiss Plaintiffs’ Second Amended Complaint with leave to amend (ECF No. 137);
5           WHEREAS, Plaintiffs’ deadline to file an amended complaint is September 23, 2020 (ECF
6    No. 137);
7           WHEREAS, in light of the above, the parties have met and conferred and believe that a Case
8    Management Conference and a Joint Case Management Statement are not necessary at this time; and
9           WHEREAS, the parties respectfully request the Case Management Conference be continued
10   until after resolution of the motion to dismiss any amended complaint, should Plaintiffs choose to file
11   one, with the Joint Case Management Statement due ten days before the Case Management
12   Conference.
13          THEREFORE, IT IS HEREBY AGREED TO AND STIPULATED BY THE PARTIES,
14   SUBJECT TO THE COURT’S APPROVAL:
15                  The Case Management Conference shall be continued from August 27, 2020 until a
                    date to be determined after the resolution of Defendants’ motion to dismiss any
16
                    amended complaint; and
17
                    The Joint Case Management Statement shall be filed ten days prior to the date set for
18                  the Case Management Conference.

19

20   DATED: August 10, 2020                       ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
21                                                DENNIS J. HERMAN
                                                  JASON C. DAVIS
22                                                KENNETH J. BLACK
23                                                **/s/   Jason C. Davis
                                                  JASON C. DAVIS
24
                                                  One Montgomery Street, Suite 1800
25                                                San Francisco, CA 94104
                                                  Telephone: 415/288-4545
26                                                415/288-4534 (fax)
27                                                Counsel for Amalgamated and Co-Lead Counsel
                                                  for the Class
28
                                                      -2-
     STIPULATED REQUEST AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE AND
     CHANGE TIME TO FILE JOINT CASE MANAGEMENT STATEMENT
     NO. 5:18-CV-01725-EJD
          Case 5:18-cv-01725-EJD Document 139 Filed 08/10/20 Page 3 of 4


1                                        ** Pursuant to Civ. L.R. 5-1(i)(3), the electronic
                                         filer has obtained approval from this signatory.
2
                                         BERNSTEIN LITOWITZ BERGER &
3                                           GROSSMANN LLP
                                         JOHN C. BROWNE
4                                        JEREMY P. ROBINSON
                                         KATE W. AUFSES
5
                                         **/s/    John C. Browne
6                                        JOHN C. BROWNE
7                                        1251 Avenue of the Americas
                                         New York, NY 10020
8                                        Telephone: 212/554-1400
                                         212/554-1444 (fax)
9
                                         Counsel for Mississippi and Co-Lead Counsel
10                                       for the Class
11                                       ** Pursuant to Civ. L.R. 5-1(i)(3), the electronic
                                         filer has obtained approval from this signatory.
12
                                         PIERCE BAINBRIDGE BECK PRICE
13                                          & HECHT LLP
                                         DAVID L. HECHT
14                                       YI WEN WU
                                         20 West 23rd Street, Fifth Floor
15                                       New York, NY 10010
                                         Telephone: 213/262-9333
16
                                         Counsel for Helms and Additional Counsel for
17                                       the Class
18                                       POMERANTZ LLP
                                         JEREMEY A. LIEBERMAN
19                                       J. ALEXANDER HOOD II
                                         600 Third Avenue, 20th Floor
20                                       New York, NY 10016
                                         Telephone: 212/661-1100
21                                       212/661-8665 (fax)
22                                       Counsel for Kacouris and Additional Counsel for
                                         the Class
23
     DATED: August 10, 2020              GIBSON, DUNN & CRUTCHER LLP
24
                                         /s/   Orin Snyder
25                                       ORIN SNYDER
26                                       200 Park Avenue
                                         New York, NY 10166
27                                       Telephone: 212/351-4000
                                         212/351-4035 (fax)
28
                                             -3-
     STIPULATED REQUEST AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE AND
     CHANGE TIME TO FILE JOINT CASE MANAGEMENT STATEMENT
     NO. 5:18-CV-01725-EJD
           Case 5:18-cv-01725-EJD Document 139 Filed 08/10/20 Page 4 of 4


1                                                   Attorneys for Defendants Facebook, Inc., Mark E.
                                                    Zuckerberg, Sheryl K. Sandberg, and David M. Wehner
2

3                        CERTIFICATE PURSUANT TO LOCAL RULE 5-1(i)(3)

4           I, Orin Snyder, am the ECF User whose identification and password are being used to file this

5    document. Pursuant to Local Rule 5-1(i)(3), I attest that concurrence in the filing of the document

6    has been obtained from each of the other signatories.

7
                                                *       *      *
8

9                          [PROPOSED] ORDER GRANTING STIPULATION

10          PURSUANT TO STIPULATION, IT IS SO ORDERED.

11

12          August 10, 2020
     DATED: ________________                        _____________________________________
                                                    THE HONORABLE EDWARD J. DAVILA
13                                                  UNITED STATES DISTRICT JUDGE

14

15             The Case Management Conference set for August 27, 2020 is CONTINUED
               to November 12, 2020. The Parties shall file an joint statement by
16             November 2, 2020.
17

18

19

20

21

22

23

24

25

26

27

28
                                                       -4-
     STIPULATED REQUEST AND [PROPOSED] ORDER TO CONTINUE CASE MANAGEMENT CONFERENCE AND
     CHANGE TIME TO FILE JOINT CASE MANAGEMENT STATEMENT
     NO. 5:18-CV-01725-EJD
